Citation Nr: 1713250	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  04-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to November 1964, and from November 1990 to April 1991, with additional service a reserve component of the military. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which, in pertinent part, declined to reopen the Veteran's previously denied claim for service connection for hypertension. 

In June 2004, the Veteran requested a hearing at the RO before a Veterans Law Judge; however, he later withdrew that request in August 2004.  38 C.F.R. § 20.704(e) (2016). 

In January 2007, the Board denied the Veteran's appeal, finding that new and material evidence had not been received to reopen the previously disallowed claim.  The Veteran appealed the January 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court issued a memorandum decision vacating the January 2007 decision and remanding it for action in accordance with the Court's decision.  

In September 2009 and March 2011, the Board remanded the case for additional development.  In October 2011, the Board reopened the Veteran's claim and remanded it for further development and adjudication on the merits.  The case was again remanded by the Board in December 2012 and October 2013.  

In April 2014, the Board issued a decision denying the claim for service connection for hypertension.  The Veteran appealed this decision to the Court.  In a June 2015 joint motion, the parties requested the Court to vacate the April 2014 Board decision and, in the same month, the Court granted the joint motion of the parties.  The Board then initiated action to develop the matter further, to include obtaining an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The matter is now again before the Board for adjudication.

The record before the Board includes electronic files within Virtual VA and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  The Veteran does not contend and the evidence does not establish that the Veteran had hypertension at any time before or during his first period of active service.

2.  The Veteran's hypertension clearly and unmistakably existed prior to his second period of active service; however it is not shown by clear and unmistakable evidence that the hypertension was not aggravated during this second period of active service.

3.  The Veteran's elevated blood pressure is noted during his second period of active service, was later confirmed as hypertension, and has continued ever since.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with VA's duties to notify and assist the Veteran. 

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hypertension is a chronic disability and a nexus to service is presumed if it manifests to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Further, for chronic disabilities listed under 38 C.F.R. § 3.309(a), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  Hypertension is a chronic disability recognized under 38 C.F.R. § 3.309(a) and the continuity of symptomatology provisions are applicable.  Id.  

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Thus, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.  VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094   (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322). In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In this case, there is no dispute that the Veteran has a current diagnosis of hypertension.  This element of establishing service connection is met.

The March 1961 entrance examination reports, prior to the Veteran's first period of active duty, do not show hypertension.  Blood pressure was recorded at that time at 130/80.  The Veteran specifically denied a history of high blood pressure on a medical history provided in March 1961.  Hypertension was not shown during the Veteran's first period of active duty, to include on the reports from the September 1964 separation examination, at which time blood pressure was recorded at 110/80.  The medical history provided in September 1964 was also negative for hypertension.  Thus, the evidence does not show, and the Veteran does not claim, an incurrence of hypertension during his first period of active service.

Clinical evidence dated prior to the Veteran's second period of active duty reflects evidence of elevated blood pressure and hypertension, with blood pressure reading of 160/90 in March 1974, 144/98 in August 1977, and 148/56 in August 1977.  In addition, an April 1991 VA examination report reflects a history of treatment for high blood pressure since 1972, and an October 1996 statement from a private examiner noted treatment for high blood pressure. 

Shortly prior to the Veteran's second period of active duty, a medical history collected in October 1990 reflected a history of hypertension, controlled by medication, since 1983.  A military retention examination at that time included a negative examination of the heart, although the Veteran's blood pressure was not recorded at that time.  It was noted on the reports from this examination that the Veteran had hypertension well controlled by medication and that he was qualified for all duty. 

During the Veteran's second period of active duty, blood pressure was recorded at 
129/72, 142/80, and 136/92 in December 1990; 132/94 and 128/82 in January 1991; 142/90 in February 1991; and 154/96 and 136/84 in March 1991.  The March 1991 separation examination from the Veteran's second period of active duty reflected blood pressure of 156/92, and the examiner indicated that the Veteran's blood pressure was elevated. 

Following separation from the Veteran's second period of active duty, blood pressure was recorded at 140/100 in January 1992, 140/84 in April 1993, 150/94 in July 1993, 140/90 in March 1997, 142/88 in November 1997, and 159/76 in January 2002. 

In February 2012, a VA examiner noted that the Veteran was being treated with hypertension medication, and his blood pressure reading obtained at this examination was 170/80.  The examiner also noted blood pressure readings of 132/62 in December 2011 and 132/61 in December 2010.  The examiner, after noting that the Veteran did not take his blood pressure medication on the date of the examination, stated that the Veteran had essential hypertension which was generally controlled.  The examiner could not determine the etiology of the Veteran's hypertension, but found it less likely as not that hypertension was incurred in or caused by an in-service injury, event, or illness.  As a rationale for this opinion, the examiner merely noted that the physical history/examination completed prior to the Veteran's second period of active duty noted a history of treatment for hypertension from 1983, with no evidence of elevated blood pressure during the Veteran's first period of active duty. 

A January 2013 addendum opinion from the VA physician who conducted the February 2012 VA examination included the conclusion that the Veteran's hypertension clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond it natural progression by an in-service injury, event, or illness.  As a rationale for this decision, the examiner referenced the history collected in conjunction with the October 1990 military retention examination of treatment for hypertension since 1983; the fact that he was treated with medication for hypertension at that time; and the fact that the blood pressure readings during service "indicate[d] fair control of his blood pressure."  The physician noted that while the Veteran's blood pressure over the years had required more medication, "this is a common progression in patients with hypertension as they age."  The examiner did not explain why treatment with control via medication, to include an increase in medication, amounted to what the examiner described as clear and unmistakable evidence that the hypertension was not aggravated in service.  Again, the presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner, 370 F.3d 1089.  The VA examiner in February 2012 and January 2013 did not provide an explanation to meet the "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant, 17 Vet. App. 116.

The Board then referred the matter for a VHA expert opinion.  In June 2013, the VHA physician issued a report in which the blood pressure readings are listed for the periods prior to, during, and after the Veteran's second period of active duty.  The physician found what was perceived to be "adequate documentation that [the Veteran] had pre-existing hypertension treated with multiple medications prior to [the Veteran's second period of active duty.]"  The expert found that the blood pressure readings prior to the Veteran's second period of active duty "indicate a level similar to that noted at the end of his military service."  He also noted that the record documented the need for additional medication for hypertension following the Veteran's second period of active duty, and concluded: 

In summary, [i]t is not as likely as not that his condition increased in severity during this [second] period of actively military duty.  The natural history of hypertension is to increase in severity with age, increasing weight and additional medications as listed above.  The readings in March 1991 are consistent with a temporary condition, not directly related to military service. 

As noted in the joint motion of the parties following the Board's April 2014 decision, this is not the correct legal standard in cases such as this.  Once clear and unmistakable evidence established that the Veteran's hypertension preexisted his second period of service, the question became whether there is clear and unmistakable evidence that the hypertension was not aggravated during this period of service.  This question was not answered in the June 2013 opinion.

Following the joint motion, the Board again sought an expert VHA opinion.  This opinion, received in December 2016, was completed by a different physician than the physician who completed the June 2013 opinion.  The December 2016 physician noted that the evidence of the Veteran's past medical history, family history, social history, list of medications prior to November 1990, findings on physical exam, lab results, diet, activity level and medications prescribed were not available for review.  The physician listed the in-service blood pressure readings as found in prior adjudicative documents and suggested that the elevated readings in 1990 and 1991 were during visits to receive injections for arthritis and "it would be natural to have a small rise in blood pressure any time a person received [i]njections or under stresses."  The physician did not define what a "small rise in blood pressure" is, and spoke generally as to what some people experience, without reference to the Veteran in this case and what he experienced.  Moreover, the physician noted that by using a 160/90 criteria, "it appeared that [the Veteran] had good control of his blood pressure" during his second period of active service.  The physician concluded that the Veteran's hypertension "appeared to be adequately controlled."  This opinion is entirely nonresponsive to the question asked, which was whether in the case of the Veteran, there is clear and unmistakable evidence to show that his hypertension (not that of a fictional, average hypertensive patient) was not aggravated during his second period of active service.  The examiner recognized the elevated readings for the Veteran but made no findings relevant to the pertinent question in this analysis.

In sum, the Board finds there is clear and unmistakable evidence that the Veteran's hypertension existed prior to his second period of active duty; however, the Board finds VA has not established, with clear and unmistakable evidence, that the Veteran's hypertension did not increase in severity beyond the natural progression of the disease during this period of service.  The February 2012 examination report does not include an analysis of this question.  The January 2013 addendum shows the correct legal standard, however, the examiner did not explain why treatment with control via medication, to include an increase in medication, amounted to what the examiner described as clear and unmistakable evidence that the hypertension was not aggravated in service.  As this was an inadequate opinion, the Board sought an expert opinion in June 2013, and this opinion was predicated upon an as-likely-as-not standard, rather than a clear-and-unmistakable-evidence standard, and it is therefore not adequate for use in this analysis.  The 2016 expert opinion also includes an incorrect standard, as the physician merely found that the Veteran's hypertension was adequately controlled.  VA has not met the evidentiary standard to prove that the Veteran's hypertension, which clearly and unmistakably preexisted the second period of service, was clearly and unmistakably not aggravated during this second period of service.  As such, VA has not met the standard to rebut the presumption of soundness in this case.  

This leaves the matter to be analyzed under the basic law related to establishing service connection without consideration of a preexisting disability.  Wagner at 1096.  Further, as discussed at length, above, the Veteran's records from his second period of active service clearly show various notations of elevated blood pressure readings.  In fact, his separation examination report indeed shows a notation of elevated blood pressure.  This elevated blood pressure is clearly described as hypertension by all of the VA examiners and VHA physicians that have analyzed this case in their respective opinions.  Thus, because the presumption of soundness is intact, the Board finds that it is unquestionable that the elevated blood pressure was noted in service, was later characterized and diagnosed as hypertension, and that this hypertension has clearly continued ever since the Veteran's second period of service.  As such, service connection is warranted under 38 C.F.R. § 3.303(b).   


ORDER

Service connection for hypertension is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


